LATTIMORE, Judge.
Conviction for murder; punishment, five years in the penitentiary.
The record is here without any bills of exception. No exceptions were taken to the charge of the court.
The evidence is in condition of direct conflict, the witnesses for the state testifying that but one shot was fired and that by appellant, who shot and killed deceased. The defense witnesses, including appellant, testified that two shots were fired, and that deceased fired first. The jury are the exclusive judges of the credibility of the witnesses and the weight to be given their testimony, under our statute. They having accepted as true the testimony of the state witnesses, and there being evidence before them sufficient to support the verdict, the judgment will be affirmed.

Affirmed.